Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                                                                                                                               
In view of the Applicant’s Appeal Brief filed on 05/09/2022, PROSECUTION IS HEREBY REOPENED. The new grounds for rejection based on the claims filed on 09/28/2021 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        

Claims 1-3, and 5-20 are currently pending for consideration. 

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant’s arguments, see (App. Br. Page 10-12), filed on 05/09/2022, with respect to “A. Rejection of Claims 1-3 and 5-20 under 35 U.S.C. § 103… 1. Independent Claim 1 is not properly rejected as being unpatentable over Bornheimer in View of Hoover… the Prior Art fails to Teach or Suggest ‘requiring a document change associated with the specific rule to be made prior to allowing any subsequent document action’…” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Bornheimer in view of Hoover and Meyerzon as below.
Applicant's arguments, see (App. Br. Page 10-12), filed on 05/09/2022, with respect to “Prior Art fails to Teach or Suggest ‘determining whether a specific rule from the plurality of document editing rules is mandatory’…” have been fully considered but they are not persuasive, because Bornheimer discloses the user's actions defining UI attributes using the UI development editing tool can be used to dynamically select (i.e. determine) one or more UI rule check scripts identified as pertaining to style guide rules (i.e. a specific rule) defining guidelines for UI elements… A common UI style guide (i.e. a specific rule determined) with a plurality of UI rules and scripts are employed (i.e. mandatory) for UIs within the environment… required to be in compliance with (i.e. mandatory) style guide rules set forth with the particular software environment. (See [col 11 ln 31-40, col 3 ln 10-16, col 9 ln 36-38]).
Applicant's arguments, see (App. Br. Page 13-16), filed on 05/09/2022, with respect to “Prior Art fails to Teach or Suggest ‘automatically applying, without user input, based on a set of enterprise characteristics associated with the first document and the one or more properties related to the first document, the specific rule to change the first document’…” have been fully considered but they are not persuasive, because Hoover discloses after the work management groups (i.e. enterprise characteristics) chose a number of setting rules based on text genre; types of checks to perform, such as spelling, grammar, identical grammatical properties, style, formatting, text enhancement enable automatic corrections by software without human help; speed of processing… output a properly formatted, correct, and accurate document (i.e. first document) further to be sent or saved/published/submitted. The work management groups can be applied in the enterprise based on the common quality characteristic of the text content such as text genre automatically correcting the mistakes and returned the target text content without user input from the processing engine. (See [0111, 0140, 0126]).
Applicant's arguments, see (App. Br. Page 16-18), filed on 05/09/2022, with respect to “Prior Art fails to Teach or Suggest ‘providing an enterprise-based policy for managing document content, the enterprise-based policy comprising a plurality of document editing rules contingent on a set of enterprise characteristics’…” have been fully considered but they are not persuasive, because Bornheimer discloses FIG. 2 shows UI rule engine in an enterprise software environment (i.e. enterprise-based policy rules) includes UI Model Manager for managing the UI models and Rule Manager comprising style guide rule with UI rule check… A common UI style guide can be employed for UIs within the environment, with a plurality of executable UI rule check scripts being maintained and made available to automatically check the UI model with model attributes, e.g., the location, labeling, color, size, and formatting of various UI elements within a particular UI. (See [col 10 ln 1-6, col 3 ln 5-14])
Applicant's arguments, see (App. Br. Page 18), filed on 05/09/2022, with respect to “2. Independent Claim 9 is not properly rejected as being unpatentable over Bornheimer in View of Hoover… Prior Art fails to Teach or Suggest ‘The limitations of claim 9 include language similar to the limitations of claim 1.’…” have been fully considered but they are not persuasive, because a new ground of rejection is made in view of Bornheimer in view of Hoover and Meyerzon as below.
Applicant's arguments, see (App. Br. Page 19), filed on 05/09/2022, with respect to “3. Independent Claim 17 is not properly rejected as being unpatentable over Bornheimer in View of Hoover… Prior Art fails to Teach or Suggest ‘The limitations of claim 17 include language similar to the limitations of claim 1.’…” have been fully considered but they are not persuasive, because a new ground of rejection is made in view of Bornheimer in view of Hoover and Meyerzon as below.
Applicant's arguments, see (App. Br. Page 19-20), filed on 05/09/2022, with respect to “4. Dependent Claims 2 and 10 are properly rejected as being unpatentable over Bornheimer in View of Hoover… Prior Art fails to Teach or Suggest ‘wherein each of the plurality of document editing rules is associated with an enforcement criteria, the enforcement criteria dictating a degree to which each of the plurality of document editing rules is applied mandatorily or suggestively.’…” have been fully considered but they are not persuasive, because Bornheimer discloses UI development editing tools can be tied (i.e. associated) to the UI style guide rules as requirement to receive immediate feedback for design decision implemented or contemplated using a UI development editing tool while triggering a UI rule consistency check… in response to a user request or automatically, in response to a UI development tool event, triggering the style guide consistency check against the style guide rule... to modify and define attributes of a UI with highlighting a UI component relating to an offending UI attribute or launch a help tool to suggest known remedies for the particular style guide violation… the results of the style guide consistency analysis using control to filter results by violation, warning, among other example (i.e. a degree of enforcement criteria)… provided allowing users to designate that a detected violation of a style guide in the listing should either be ignored (i.e. suggestively) or confirmed (i.e. mandatorily) as an incident for later resolution… immediately remedy an identified style guide inconsistency by modifying the offending UI attributes to bring them in compliance with the rule. (See [col 10 ln 66-67, col 11 ln 1-7, col 15 ln 6-20, col 18 ln 18-35]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, 9, and 17 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and identifying content to be manipulated and displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, 9, and 17 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “providing… policy for managing document content…”, “inspecting a first document… ”, “inspecting one or more properties…10identifyingi”, “comparing the one or more properties…”, “determining a specific rule… is mandatory…”, “… applying… a set of enterprise characteristics… to change…”, and “requiring a document change… ”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list of rules for the classified terms to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “the enterprise-based policy comprising a plurality of document editing rules contingent on a set of enterprise characteristics”, “wherein the document is being created by… one or more of… application”, and “applying… the specific rule to change…” The “policy comprising…”, “document is being created by…”, and “applying… rule to change…” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the plurality of classes include…”, “header bottom-left corner being…”, and “header bottom-right corner being… only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “identifying”, “inducing” and “visually identifying” steps recite WURC activities of “receiving or transmitting data over a network” (Symantec) and “storing and retrieving information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 9 and 17 are rejected using similar analysis as claim 1.
For the dependent claims with further “editing rule associated with an enforcement criteria,… dictating a degree… is applied mandatorily or suggestively” of claim 2, “comprising:… requiring a document change… to be made prior to… be sent ”  of claim 3, “comprising: associating trackable analytics metadata…; receiving feedback…; receiving an indication of an impact…” of claim 5, “comprising: determining… properties of a second document…; determining the impact… success for its intended purpose; and providing a recommendation… change in the second document…” of claim 6, “comprising: determining… properties… are the same…; determining the impact… success for its intended purpose; and providing a recommendation… change in the first document…” of claim 7, and “comprising: inspecting a plurality of documents having one or more properties that are the same as… first document; receiving feedback…; receiving an indication of an impact…; providing an indication of an impact…” of claim 8, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 
For at least these reasons, the claimed inventions of each of dependent claims 2-3, 5-8, 10-16, and 18-20 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer et al. (US 9459846 B2, “Bornheimer”) in view of Hoover et al. (US 20110313757 A1, “Hoover”) and further in view of Meyerzon et al. (US 6199081 B1, “Meyerzon”).
As to claim 1, Bornheimer discloses A method for selectively managing document editing for an enterprise, comprising: (Bornheimer: [col 3 ln 27-34, Abstract] application servers within an enterprise software environment... include a UI rule engine adapted to manage and facilitate consistency checks on multiple UI models (e.g., 130, 132, 134) modeling UIs (e.g., 126, 128), using a UI development tool… to modify (i.e. editing) the attributes of user interface (an XML-based file) (i.e. document) in a plurality of user interfaces UIs).
providing an enterprise-based policy for managing document content, the enterprise-based policy comprising a plurality of document editing rules contingent on a set of enterprise characteristics; (Bornheimer: [col 10 ln 1-6, col 3 ln 5-14] FIG. 2 shows UI rule engine in an enterprise software environment (i.e. enterprise-based policy rules) includes UI Model Manager for managing the UI models and Rule Manager comprising style guide rule with UI rule check… A common UI style guide can be employed for UIs within the environment, with a plurality of executable UI rule check scripts being maintained and made available to automatically check the UI model with model attributes, e.g., the location, labeling, color, size, and formatting of various UI elements within a particular UI).
The examiner notes that [0062] of the specification recites “additional examples an enterprise may use a rules platform encompassed by enterprise processing context 102 to enforce rules based on various style guidelines such as those provided by the Chicago Manual of Style, the Modern Language Association, or simplified technical language standards”. Bornheimer discloses “UI style guide rules with the enterprise characteristics for each UI’s attributes for a server in an enterprise software environment” is the “enterprise-based policy document editing rules”.
inspecting a first document; inspecting one or more properties related to the first document; (Bornheimer: [col 12 ln 37-55] FIG. 5 shows checking (i.e. inspecting) attributes (i.e. properties) of a UI for compliance with one or more UI style guide rules. Identify a UI model representing attributes of a user interface and determine the attributes of the user interface satisfy a style guide rule).
comparing the one or more properties related to the first document to the plurality of document editing rules; and (Bornheimer: [col 2 ln 38-41, col 8 ln 27-33, col 3 ln 5-7] checking (comparing) attributes of a UI file for compliance with one or more UI style guide rules (i.e. document editing rules) in connection with an example UI file development tool in FIG. 5B, the UI file is an XML-based document as a snippet 305 in FIG. 3B… the style guide rules for the UI attributes includes labeling, color, size, and formatting of various UI elements.  Bornheimer also discloses the user interface style guides rules are defined as XML data (col. 8, ln 32-34), which makes the user interface a document with in the plain and ordinary meaning of the term because it is an XML document.).
determining whether a specific rule from the plurality of document editing rules is mandatory, and, (Bornheimer: [col 11 ln 31-40, col 3 ln 10-16, col 9 ln 36-38] the user's actions defining UI attributes using the UI development editing tool can be used to dynamically select (i.e. determine) one or more UI rule check scripts identified as pertaining to style guide rules (i.e. a specific rule) defining guidelines for UI elements… A common UI style guide (i.e. a specific rule determined) with a plurality of UI rules and scripts are employed (i.e. mandatory) for UIs within the environment… required to be in compliance with (i.e. mandatory) style guide rules set forth with the particular software environment).
The examiner also notes that Hoover discloses the user interface enables the user to select (i.e. determine) which of the grammatical rules to apply to the provided text… selection of a particular genre may enable (activate) particular grammatical rules… configure thresholds in the grammatical rules, configure the style of comments for certain genres for automatic (i.e. mandatory) grammar correction and text enrichment).  (See [0077-78, Abstract])
However, Bornheimer may not explicitly disclose all the aspects of wherein the document is being created by or was created by one or more of: 
a word processing application; 
a spreadsheet application; 
a slide show application; 
an email application; 
a note taking application; and 
a SMS messaging application;
automatically applying, without user input, based on a set of enterprise characteristics associated with the first document and the one or more properties related to the first document, the specific rule to change the first document; and
Hoover discloses wherein the document is being created by or was created by one or more of: 
a word processing application; 
a spreadsheet application; 
a slide show application; 
an email application; 
a note taking application; and 
a SMS messaging application; (Hoover: [0134] provide for automatic grammar correction, automatic text enrichment, and the like with the user's computing input interface... for an email, an SMS message, a blog entry, a micro-blog entry (such as tweeting, and the like), a report, notes, a diagnosis, a traffic ticket, a legal report… association with an email application, an SMS message... running through other applications. Also Hoover: [0050] the text being sent for correcting are from any computer-based text application or management tool, including word processors, email, web-mail, personal information manager (such as Microsoft Outlook (i.e. slide show), and the like)… mobile phone communications applications, such as email, texting, and the like… the service provided to users through the grammar checking facility is made available through third-party applications, including in association with a word processor, browser, search engine, email client, SMS application, blogging application, micro-blogging application, content management facility, publishing facility).
Hoover discloses when the specific rule is mandatory: 
automatically applying, without user input, based on a set of enterprise characteristics associated with the first document and the one or more properties related to the first document, the specific rule to change the first document; and (Hoover: [0111, 0140, 0126] after the work management groups (i.e. enterprise characteristics) chose a number of setting rules based on text genre; types of checks to perform, such as spelling, grammar, identical grammatical properties, style, formatting, text enhancement enable automatic corrections by software without human help; speed of processing… output a properly formatted, correct, and accurate document (i.e. first document) further to be sent or saved/published/submitted. The work management groups can be applied in the enterprise based on the common quality characteristic of the text content such as text genre automatically correcting the mistakes and returned the target text content without user input from the processing engine).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bornheimer in view of Hoover disclosing the data management with policy and rules which are analogous art from the “same field of endeavor”, and, when Hoover’s applying the grammar rule for automatic corrections without human’s help was combined with Bornheimer’s UI managing the various style guide rules for XML-based UIs, the claimed limitation on the wherein the document is being created by or was created by one or more of: 
a word processing application; 
a spreadsheet application; 
a slide show application; 
an email application; 
a note taking application; and 
a SMS messaging application;
automatically applying, without user input, based on a set of enterprise characteristics associated with the first document and the one or more properties related to the first document, the specific rule to change the first document; and would be obvious. The motivation to combine Bornheimer in view of Hoover is to provide a program that flag words and sentences for grammatical correctness with an improved quality efficiently. (See Hoover [0005]).
However, Bornheimer in view of Hoover may not explicitly disclose all the aspects of when the specific rule is mandatory: 
requiring a document change associated with the specific rule to be made prior to allowing any subsequent document action. 
Meyerzon discloses when the specific rule is mandatory: 
requiring a document change associated with the specific rule to be made prior to allowing any subsequent document action. (Meyerzon: [col 11 ln 42-62, col 3 ln 28-31, Claim 37, 40] Active plug-ins are used, depending upon the requirements (i.e. mandatory rules) of the gatherer project rules 307 to change text and properties in the document… a set of project gathering rules with filtering process discards tags that include formatting information such as paragraphs, fonts, styles, etc., to be used to render and display the document to a user… each of plurality of active plug-ins receiving as an input the electronic document copy including the change made by an immediately preceding active plug-in in the sequence… before passing the information to a next active plug-in (i.e. subsequent action) component in the sequence).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bornheimer in view of Hoover and Meyerzon disclosing the data management with policy and rules which are analogous art from the “same field of endeavor”, and, when Meyerzon’s applying the gathering rules for automatic corrections immediately before passing the information to a next active plug-in action was combined with Bornheimer in view of Hoover’s UI managing the various style guide rules for XML-based UIs, the claimed limitation on the when the specific rule is mandatory: 
requiring a document change associated with the specific rule to be made prior to allowing any subsequent document action would be obvious. The motivation to combine Bornheimer in view of Hoover and Meyerzon is to provide a method to modify data retrieved from Web documents with active components in order to allow the retrieved data to be processed more efficiently and accurately. (See Meyerzon [col 2 ln 1-4]).
As to claim 2, Bornheimer in view of Hoover and Meyerzon discloses The method of claim 1, wherein each of the plurality of document editing rules is associated with an enforcement criteria, the enforcement criteria dictating a degree to which each of the plurality of document editing rules is applied mandatorily or suggestively. (Bornheimer: [col 10 ln 66-67, col 11 ln 1-7, col 15 ln 6-20, col 18 ln 18-35] UI development editing tools can be tied (i.e. associated) to the UI style guide rules as requirement to receive immediate feedback for design decision implemented or contemplated using a UI development editing tool while triggering a UI rule consistency check… in response to a user request or automatically, in response to a UI development tool event, triggering the style guide consistency check against the style guide rule... to modify and define attributes of a UI with highlighting a UI component relating to an offending UI attribute or launch a help tool to suggest known remedies for the particular style guide violation… the results of the style guide consistency analysis using control to filter results by violation, warning, among other example (i.e. a degree of enforcement criteria)… provided allowing users to designate that a detected violation of a style guide in the listing should either be ignored (i.e. suggestively) or confirmed (i.e. mandatorily) as an incident for later resolution… immediately remedy an identified style guide inconsistency by modifying the offending UI attributes to bring them in compliance with the rule).
As to claim 3, Bornheimer in view of Hoover and Meyerzon discloses The method of claim 1, further comprising: 
upon determining that the specific rule is mandatory, requiring a document change associated with the specific rule to be made prior to allowing the first document to be sent. (Bornheimer: [col 12 ln 34-36, col 13 ln 4-5] upon determining the style guide rule is a violation, using UI models to implement batch modifications, or edits, based on remedying UI document with style guide rule violations… prior to the UI document being released for commercial runtime consumption).

As to claim 5, Bornheimer in view of Hoover and Meyerzon discloses The method of claim 1, further comprising:
associating trackable analytics metadata to at least one of the properties related to the first document; (Bornheimer disclose [col 3 ln 4-8, ln 59-63] parsable, digital UI models are used to model attributes of user interfaces within a software environment like the location, labeling, color, size, and formatting of various UI elements within a particular UI (i.e. first document) can be described and defined within the UI mode… Result data can be generated based on the execution of the UI rule check scripts and stored in data repositories for use by UI rule engine in performing reporting and further analysis (i.e. trackable analytics metadata) of UI style guide compliance).
receiving feedback related to the first document's success for its intended purpose; and (Bornheimer disclose [col 3 ln 16-20] UI rule check scripts can give users immediate feedback regarding UI design choices (i.e. intended purpose) on the basis of UI development planning and consistency reporting within the context of a UI design time effort).
receiving an indication of an impact that at least one of the properties related to the first document has on the first document's success for its intended purpose. (Bornheimer disclose [col 10 ln 25-29] a planning module performs hypothetical reporting and forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a new style guide rule is proposed (i.e. intended) for a software environment including a set of existing Uls).
As to claim 6, Bornheimer in view of Hoover and Meyerzon discloses The method of claim 5, further comprising:
determining that one or more document properties of a second document are the same as at least one of the properties related to the first document; (Bornheimer: [col 8 ln 16-19, col 3 ln 4-8] rule check module can identify those UI models corresponding to and modeling the same attributes of the particular application's UIs (i.e. first/second document) like the location, labeling, color, size, and formatting of various UI elements within a particular UI can be described and defined within the UI model).
determining the impact that at least one of the properties related to the first document has on the first document's success for its intended purpose; and (Bornheimer: [col 9 ln 42-45] the reporting module determining, from the rule check module result data (i.e. impact) of the UI’s attributes, the aggregate compliance (i.e. success) of the submitted application's UIs with the software environment's UI style guide rules).
providing a recommendation to make a document change in the second document based on the determined impact that at least one of the properties related to the first document has on the first document's success for its intended purpose. (Bornheimer: [col 15 ln 15-20, col 10 ln 25-29] UI development tools highlight or provide direction to the user to implement a resolution to a detected UI style guide rule violation… relating to an offending UI attribute or launch a help tool to suggest (i.e. recommendation) known remedies for the particular style guide violation… based on the forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a proposed (i.e. intended) style guide rule).
As to claim 7, Bornheimer in view of Hoover and Meyerzon discloses The method of claim 5, further comprising: 
determining that one or more document properties related to one or more documents are the same as at least one of the properties related to the first document; (Bornheimer: [col 8 ln 16-19, col 3 ln 4-8] rule check module can identify those UI models corresponding to and modeling the same attributes of the particular application's UIs (i.e. first/second document) like the location, labeling, color, size, and formatting of various UI elements within a particular UI can be described and defined within the UI model).
determining the impact that the one or more document properties related to the one or more documents has on the one or more documents' success for their intended purpose; and (Bornheimer: [col 9 ln 42-45] the reporting module determining, from the rule check module result data (i.e. impact) of the UI’s attributes, the aggregate compliance (i.e. success) of the submitted application's UIs with the software environment's UI style guide rules).
providing a recommendation to make a document change in the first document based on the determined impact that the one or more document properties related to the one or more documents has on the one or more documents' success for their intended purpose. (Bornheimer: [col 15 ln 15-20, col 10 ln 25-29] UI development tools highlight or provide direction to the user to implement a resolution to a detected UI style guide rule violation… relating to an offending UI attribute or launch a help tool to suggest (i.e. recommendation) known remedies for the particular style guide violation… based on the forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a proposed (i.e. intended) style guide rule).
As to claim 8, Bornheimer in view of Hoover and Meyerzon discloses The method of claim 1, further comprising: 
inspecting a plurality of documents having a plurality of properties that are the same as the one or more properties related to the first document; (Bornheimer: [col 8 ln 16-19, col 3 ln 4-8] rule check module can identify those UI models corresponding to and modeling the same attributes of the particular application's UIs (i.e. first/second document) like the location, labeling, color, size, and formatting of various UI elements within a particular UI can be described and defined within the UI model).
receiving feedback related to the plurality of documents' success for their intended purpose; (Bornheimer disclose [col 3 ln 16-20] UI rule check scripts can give users immediate feedback regarding UI design choices (i.e. intended purpose) on the basis of UI development planning and consistency reporting within the context of a UI design time effort).
receiving an indication of an impact that at least one of the plurality of properties has on the plurality of documents' success for their intended purpose; and (Bornheimer disclose [col 10 ln 25-29] a planning module performs hypothetical reporting and forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a new style guide rule is proposed (i.e. intended) for a software environment including a set of existing Uls).
providing an indication of the impact that at least one of the plurality of properties has on the plurality of documents' success for their intended purpose. (Bornheimer disclose [col 10 ln 25-29] a planning module performs hypothetical reporting and forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a new style guide rule is proposed (i.e. intended) for a software environment including a set of existing Uls).
Regarding claims 9 and 17, and 10-11, these claims recite the computer-readable computer device/ system performed by the method of claim 1, and 2-3 respectively; therefore, the same rationale of rejection is applicable.

As to claim 12, Bornheimer in view of Hoover and Meyerzon discloses The method of claim 9, further comprising: 
upon determining that the specific rule is mandatory, requiring a document change associated with the specific rule to be made prior to allowing the document to be saved. (Bornheimer: [col 12 ln 34-36, col 13 ln 4-5] upon determining the style guide rule is a violation, using UI models to implement modifications, or edits, based on remedying UI document with style guide rule violations… prior to the storing the digital UI document in the data repository for releasing the commercial runtime consumption).

Regarding claims 13-16, these claims recite the computer-readable computer device performed by the method of claim 5-8, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 18-20, these claims recite the system performed by the method of claim 5, 6, and 8, respectively; therefore, the same rationale of rejection is applicable.
                                                                                                                                                                                                    Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176